Case 1:18-cV-11657-ER Document 80 Filed 03/29/19 Page 1 of 1
AO 458 {Rev. 06/09) Appeacance ot` Co\.msel

 

UNITED STATES DISTRICT CoURT

for the

Southern District ochw York

 

 

Christa McAu|iffe |ntermediate School PTO, |nc.. eta )
Fiafmijf )
v. ) Casc No. 18-cv~1 1657
Bi|| de B|asio. et a|. )
Dej?endan! )
APPEARANCE OF COUNSEL
To: Thc clerk of court and all parties of record

l am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

A|| proposed Defendant~fntervenors

Dat€! 03[28/2019 /5/ Nusrat Choudhurv

 

Attorney 's Sr`gmrtw‘e

Nusrat Choudhurv
Prfn!ed name and bar number

American Civil Liberties Union Foundation
125 Broad Street, F[ 18
New York, NY 10004

 

A ddress

nchoudhury@ac[u.org

 

E-maiz' address

(212) 519-7876

 

Te!eplrone number

{212) 549-2654
FAX number

